Case 5:20-mj-00004 Document 1 Filed on 01/01/20 in TXSD Page 1 of 3
CONTINUATIONCase
            OF CRIMINAL   COMPLAINT
                 5:20-mj-00004 Document 1 Filed on 01/01/20 in TXSD Page 2 of 3




                                                                 AFFIDAVIT
                                                        In support of Criminal Complaint


     UNITED STATES OF AMERICA                                                    CRIMINAL COMPLAINT
                    V.
     Amy Lizet SALAZAR, Tiffany SALDANA                                              Case Number:




     1.        On December 31, 2019, Border Patrol Agents (BPAs) were assigned to the the United States Border Patrol checkpoint
     located on Interstate Highway 35 (1-35) mile marker 29 (C-29) near Laredo, Texas in Webb County. At approximately 7:05 a.m.,
     BPAs encountered a brown 2012 Nissan Murano, occupied by three females, approaching the primary inspection lane. While
     conducting an immigration inspection on the three occupants, the BPA was advised by the canine handler that the service canine had
     alerted to the presence of concealed humans and/or narcotics. The BPA referred the vehicle to secondary inspection.

     2.        At secondary, the BPAs proceeded to get the occupants out of the vehicle. The BPAs conducted further immigration
     inspection on the driver, later identified as Tiffany SALDANA, the front passenger, later identified as Amy Lizet SALAZAR, and
     the rear passenger, later identified as Dennise Andreina GONZALES-Ventura. The driver and the front passenger claimed to be
     United States citizens, and the rear passenger attempted to claim to be U. S. citizen. After further inspection, it was determined that
     the driver and the front passenger were U.S. citizens and the rear passenger was a citizen and national of Honduras without any
     proper legal documentation to be or remain in the United States. All three subjects were taken into custody and escorted into C-29
     for further processing. 16 grams of marijuana was also discovered in the vehicle.

     3.       Amy Lizet SALAZAR was provided a Miranda Warning via Service Form 1-214 by BPA and declined to answer questions
     without an attorney present.

     4.       Tiffany SALDANA was provided a Miranda Warning via Service Form 1-214 by BPA and agreed to answer questions
     without an attorney present. SALDANA stated that she had knowledge that rear passenger, Dennise Andreina GONZALES­
     Ventura was in the U.S. illegally. SALDANA stated that her friend SALAZAR offered her $ I ,400 U.S. dollars to transport
     GONZALES-Ventura to San Antonio, Texas. SALDANA stated that she drove to SALAZAR's house to pick her and GONZALES-
     Ventura in the morning. SALDANA stated that SALAZAR told her that GONZALES-Ventura was illegally in the U.
     S. on their way to the checkpoint. SALDANA stated that previously helped SALAZAR with transporting one illegal alien for $200
     U.S. dollars. SALDANA claimed ownership of the 16 grams of marijuana hidden within the door frame of the vehicle.

     5.       Dennise Andreina GONZALES-Ventura was identified as a material witness. GONZALES-Ventura stated that she was a
     citizen and national of Honduras by tirtue of birth. GONZALES-Ventura stated that she made arrangements in Nuevo Laredo,
     Mexico and agreed to pay $5,000 U.S dollars to be smuggled into the United States and arrived in McAllen, Texas. GONZALES­
     Ventura stated that her final destination is San Antonio, Texas. GONZALES-Ventura stated that after crossing the river, she was
     picked up by a black Ford Focus and taken to the HEB on Guadalupe Street, where she and one other got in a Green Chevrolet
     Tahoe. GONZALES-Ventura stated that the driver took her to an apartment where she spent four days. GONZALES-Ventura
     stated she was picked by a white hummer and taken to unknown location. GONZALES-Ventura stated she was given instructions
     on what to say to Border Patrol Agents by a caretaker in the location. GONZALES-Ventura stated that SALDANA and SALAZAR
     picked her up from the location in the morning. GONZALES-Ventura stated that she boarded the vehicle, only stop for for chips
     and water, and drove directly to the checkpoint.

     6.       GONZALES-Ventura was able to identify both SALDANA and SALAZAR via a six person photo lineups.
Case 5:20-mj-00004 Document 1 Filed on 01/01/20 in TXSD Page 3 of 3
